             Case 1:19-cv-05354-LGS Document 103 Filed 09/29/20 Page 1 of 1




                                                                                                  DC Office
                                                                     1775 Pennsylvania Ave. NW, Suite 1000
                                                                                     Washington, DC 20006
                                                                                Direct Phone: 202.677.4908
                                                                                   Direct Fax: 202.677.4909
                                                                          Email: Richard.Oparil@AGG.com

                                         September 29, 2020



By ECF

Hon. Lorna G. Schofield
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:      Natural Alternatives International, Inc. v. Bactolac Pharmaceutical, Inc., et al.,
                 No. 1:19-cv-05354(LGS)

Dear Judge Schofield:

        This letter is submitted by the parties in response to the Court’s September 28, 2020 Order
regarding the filing of the joint status letter. Dkt. No. 102. The parties filed the joint letter on
September 28 (Dkt. No. 101) and have complied with the Order. If the Court has any questions
about the joint status letter, we would be happy to address them.

        We again thank the Court for its attention and consideration.

Respectfully submitted,

/s/ Richard J. Oparil                                /s/ Christopher A. Raimondi
Richard J. Oparil                                    Christopher A. Raimondi
Counsel for Plaintiff                                Counsel for Defendant




15591234v1



                                        Atlanta • Washington, D.C.
